DETAILED ACTION
This office action is in response to the amendments’ filed on 3/5/2021 after the patent board decision on 1/14/2021.
Acknowledgement
The amendments’ filed on 3/5/2021, responding to the patent board decision on 1/14/2021 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-9, 11-15, and 17. Claims 10 and 16 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/30/2016, 3/30/2017and 10/10/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-9, 11-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-9, 11-15, and 17 have been fully considered and are persuasive.  The rejection of claims 1-9, 11-15, and 17 have been withdrawn and the application is allowable for the reasons set forth below. 
As noted in the application, the claimed invention of claim 1 requires an electronic device comprising: an electronic component comprising a conductive pad; an encapsulating material on the electronic component; an aperture through the encapsulating material that extends vertically completely through the encapsulating 
The combination of Jang (US 2009/0289359) in view of Kitano (US 5,608,265) show most aspects of the present invention. However, the combination of references fail to show features of wherein the horizontal semi-principal axis is at least 20% longer than the vertical semi-principal axis.
 Further, with respect to claim 4, the claimed invention requires an electronic device comprising: an electronic component comprising a conductive pad; an encapsulating material on the electronic component; an aperture through the encapsulating material that extends vertically completely through the encapsulating material to at least the conductive pad, the entire aperture defined by an inner surface of the encapsulating material and shaped like a portion of an oblate ellipsoid, the oblate ellipsoid having a vertical semi-principal axis and a horizontal semi-principal axis longer than the vertical semi-principal axis; and a conductive interconnection structure that extends through the aperture and protrudes from the encapsulating material, is electrically connected to the conductive pad, and is separated from at least a portion of the inner surface of the encapsulating material.

The combination of Jang (US 2009/0289359) in view of Kitano (US 5,608,265) show most aspects of the present invention. However, the combination of references fail to show features of wherein the conductive interconnection structure does not contact the encapsulating material.
Furthermore, with respect to claim 13, the claimed invention requires an electronic device comprising: a semiconductor die comprising a conductive contact on an active side of the semiconductor die; an encapsulating material on the semiconductor die, wherein the encapsulating material has a top surface, and a bottom surface opposite the top surface and that faces the semiconductor die; an aperture through the encapsulating material that extends vertically completely through the encapsulating material to at least the conductive contact, wherein: between a lower level that is at least as low as a top surface of the conductive contact and an upper level at the top surface of the encapsulating material, the aperture is defined by an inner surface of the encapsulating material that has a continually changing upward slope with no surface discontinuity; and the entire aperture is shaped like a portion of a compressed sphere, the compressed sphere having a vertical height and a horizontal width greater than the vertical height; and a conductive interconnection structure that extends through the aperture and protrudes from the top surface of the encapsulating material, is electrically connected to the conductive contact, and is separated from at least a portion of the inner surface of the encapsulating material.
The combination of Jang (US 2009/0289359) in view of Kitano (US 5,608,265) show most aspects of the present invention. However, the combination of references fail 
Lastly, with respect to claim 17, the claimed invention requires an electronic device comprising: a semiconductor die comprising a conductive contact on an active side of the semiconductor die; an encapsulating material on the semiconductor die, wherein the encapsulating material has a top surface, and a bottom surface opposite the top surface and that faces the semiconductor die; an aperture through the encapsulating material that extends vertically completely through the encapsulating material to at least the conductive contact, wherein: between a lower level that is at least as low as a top surface of the conductive contact and an upper level at the top surface of the encapsulating material, the aperture is defined by an inner surface of the encapsulating material that has a continually changing upward slope with no surface, discontinuity and the entire aperture is shaped like a portion of a compressed sphere, the compressed sphere having a vertical height and a horizontal width greater than the vertical height, and a conductive interconnection structure that extends through the aperture and protrudes from the top surface of the encapsulating material, is electrically connected to the conductive contact, and is separated from at least a portion of the inner surface of the encapsulating material.
The combination of Jang (US 2009/0289359) in view of Kitano (US 5,608,265) show most aspects of the present invention. However, the combination of references fail to show features of wherein the horizontal width is at least 20% greater than the vertical height.

As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; wherein the horizontal semi-principal axis is at least 20% longer than the vertical semi-principal axis
In regards to claim 4; wherein the conductive interconnection structure does not contact the encapsulating material
In regards to claim 13; wherein the conductive interconnection structure does not contact the encapsulating material
In regards to claim 17; wherein the horizontal width is at least 20% greater than the vertical height
Therefore, this application is in condition for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814